        Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

                                                   )
ROBERT E. KEANE JR.,                               )
                                                   )
              Plaintiff                            )
                                                   )
              v.                                   )      Civil Action No. 20-cv-11427-DJC
                                                   )
ALPS FUND SERVICES, INC.,                          )
DST SYSTEMS, INC., and                             )
SS&C TECHNOLOGIES, INC.,                           )
                                                   )
              Defendants.                          )
                                                   )


                              MEMORANDUM AND ORDER

CASPER, J.                                                                December 11, 2020


I.     Introduction

       Plaintiff Robert E. Keane Jr. (“Keane”) filed this lawsuit against Defendants ALPS Fund

Services, Inc. (“ALPS”), DST Systems, Inc. (“DST”) and SS&C Technologies, Inc. (“SS&C”)

(collectively, “Defendants”) alleging a violation of the Massachusetts Wage Act and a breach of

contract claim for failing to pay his earned commissions upon his termination. D. 1-1. Keane

separately filed age discrimination claims against Defendants, now pending before the

Massachusetts Commission Against Discrimination (“MCAD”). D. 18-1. Defendants have now

moved to compel arbitration on Keane’s Massachusetts Wage Act and breach of contract claims,

as well as the discrimination claims currently before the MCAD. D. 13. For the reasons stated

below, the Court ALLOWS the motion to compel arbitration as to the two claims pending before




                                              1
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 2 of 11




this Court and orders a stay of this pending action pending arbitration, but DENIES the motion to

compel as to the discrimination claims pending before MCAD.


II.     Factual Background

        A.      Keane’s Employment with Defendants

      Keane began his employment jointly for Defendants as the Director of National Accounts in

December 2016.       D. 1-1 ¶ 6.      Keane’s base salary was $175,000 and he had incentive

compensation in the range of $300,000 to $350,000. Id. ¶ 8. As alleged, Keane met all his

performance expectations but starting in May 2019, the amount of his commission declined

without explanation. Id. ¶¶ 10, 13. On February 28, 2020, Defendants terminated Keane as part

of a reduction in force. Id. ¶ 9. Keane alleges that Defendants failed to pay him his commission

for the first two-thirds of the first quarter of 2020. Id. ¶ 12.

        B.      The Arbitration Agreement

        Defendant ALPS uses an electronic human resources recordkeeping system called

Workday to “on-board” new employees. D. 13-2 ¶ 2, 3. As part of Keane’s on-boarding

process, Keane electronically completed a Signature Statement and agreed to a DST Arbitration

Program Agreement (“APA”), the agreement at issue here, on December 16, 2020. Id. ¶ 11; see

D. 18-2. The electronic Signature Statement stated that if Keane clicked “I Agree” in the

checkbox, he was “agreeing that you understand the following: (a) the attached document is the

new DST Arbitration Program Agreement (‘APA’) offered to employees of DST organizations

as a uniform dispute resolution procedure under which DST agrees to pay the costs of arbitration

and mediation . . . The attached DST Arbitration Program Agreement contains a binding




                                                   2
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 3 of 11




arbitration provision which may be enforced by the parties.” D. 13-2 ¶ 11 (last sentence

appearing in caps).

       The APA covers all employees “who receive notice of this APA and do not properly opt-

out” and bring claims against DST or any DST affiliated entity. D. 18-2 at 2 (the APA). The

APA is voluntary and DST employees are given thirty days after they received notice of the APA

to opt-out in writing to its terms. Id. If an employee does not opt-out of the APA, they “shall be

considered to have agreed to this APA.” Id. To opt-out of the APA, an employee must send a

letter postmarked within thirty days of receipt of the APA by certified mail to the DST Chief

Human Resource Officer stating their intention to opt-out. Id. at 5. “There will be no retaliation

against any Associate for opting out of this APA.” Id. The APA also states that there will be

“no adverse action of any kind” for employees who pursue individual claims under the APA,

notify fellow employees of potential claims, assist fellow employees in the pursuit of individual

claims, encourage fellow employees to pursue individual claims under the APA, opt-out or

encourage other employees to opt-out of the APA, or oppose any provision of the APA. Id. at 6.

       The “APA covers all legal claims arising out of or relating to employment, application

for employment, termination of employment, or independent contractor activities, except for

claims specifically excluded under the terms of this APA.” Id. at 4. This includes but is not

limited to claims of “wrongful discharge under statutory law or common law; employment

discrimination, retaliation . . . overtime or other compensation disputes . . . breach of contract;

and other statutory or common law claims.” Id.

       The APA also “does not prevent or discourage an Associate from filing and pursuing an

administrative proceeding before the Equal Employment Opportunity Commission, the National



                                                 3
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 4 of 11




Labor Relations Board, or any other federal, state, or local administrative agency or otherwise

providing information to any such government agency . . .” Id. at 5. If, however, an employee

“chooses to pursue a legal claim in addition to and/or following completion of such

administrative proceedings, or if there is some other legal proceeding related to the claim

following completion of the administrative proceedings, the claim then shall be subject to the

terms of this APA.” Id.


III.    Procedural History

        Keane instituted this action in Suffolk Superior Court on May 11, 2020.                   D. 1-1.

Defendants removed the case to this Court on July 28, 2020. D. 1. Separately, Keane filed a

complaint against Defendants with MCAD alleging violations of the Age Discrimination in

Employment Act (“ADEA”). D. 18-1. Defendants have now moved to compel Keane to

arbitrate the claims in this pending action, as well as his age discrimination claims before

MCAD, pursuant to the APA and stay or dismiss this case. D. 13. The Court heard the parties

on the pending motion and took the matter under advisement. D. 26.


IV.     Motion to Compel Arbitration

        A.      Legal Standard

        The “FAA compels judicial enforcement of . . . written arbitration agreements.” Circuit

City Stores, Inc. v. Adams, 532 U.S. 105, 111 (2001). Under the FAA, a “written provision in

any . . . contract . . . to settle by arbitration a controversy thereafter arising out of such contract . .

. shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity

for the revocation of any contract.”        9 U.S.C. § 2.      The “FAA was designed to promote

arbitration,” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 345 (2011), and “[s]ection 2

                                                    4
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 5 of 11




embodies the national policy favoring arbitration.” Buckeye Check Cashing, Inc. v. Cardegna,

546 U.S. 440, 443 (2006).

       A party who is seeking to compel arbitration must show the existence of a valid and

binding agreement to arbitrate, that the movant is entitled to invoke the arbitration clause, that

the other party is bound by that clause, and the claim comes within the clause’s scope. Soto-

Fonalledas v. Ritz-Carlton San Juan Hotel Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011);

Acher v. Fujitsu Network Communications, Inc., 354 F. Supp. 2d 26, 36 (D. Mass. 2005).

       B.      The APA Here Is Valid and Enforceable

       Defendants have established by a preponderance of the evidence that the APA is a valid

and binding agreement to arbitrate between the parties. In general, “principles of state contract

law control the determination of whether a valid agreement to arbitrate exists.” Campbell v.

General Dynamics Government Systems Corp., 407 F.3d 546, 552 (1st Cir. 2005) (citations

omitted). The formation of a contract requires a definite offer, acceptance, and consideration.

Vadnais v. NSK Steering Sys. Am., Inc., 675 F. Supp. 2d 205, 207 (D. Mass. 2009).

       Defendants offered Keane the APA on Workday and requested that Keane agree to the

terms of the APA.     D. 13-2 ¶ 11. The APA stated that Keane could opt-out in writing by

certified mail within thirty days, but if he did not do so, he would be considered to have agreed

to the APA.    D. 18-2 at 2.      Keane accepted this offer on December 16, 2016 when he

electronically submitted that he agreed to the APA. Id. ¶¶ 12-13. As evidence of same,

Defendants provide sworn affidavits from two employees, Rebecca Cone (“Cone”), the

Workforce Systems/HRIS Analyst at DST, D. 13-2, and David Roustio (“Roustio”), DST’s

associate relations manager. D. 13-1.



                                                5
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 6 of 11




       Keane argues that the Court may not rely on Defendants’ proffered declarations because

the affiants lack personal knowledge. D. 18 at 5. Cone and Roustio’s sworn declarations,

however, state that they have personal knowledge of the information set forth in their respective

declarations. D. 13-2 ¶ 1; D. 13-1 ¶ 1. Cone and Roustio, moreover are “qualified affiant[s]

whose declarations sufficiently authenticate the business records [they] have provided.” Hays v.

Jefferson Capital Systems, LLC, No. 15-cv-14025-GAO, 2017 WL 449590, at *2 (D. Mass. Feb.

2, 2017) (citing Wallace Motor Sales, Inc. v. Am. Motors Sales Corp., 780 F.2d 1049, 1061 (1st

Cir. 1985) and Schwartz v. CACH, LLC, No. 13-12644-FS, 2014 WL 298107, at *2 n.2 (D.

Mass. Jan. 27, 2014)). Cone attests that she is “responsible for the administration, support,

operation and maintenance of Workday,” D. 13-2 ¶ 2, and Roustio attests that he has knowledge

of the information in his affidavit in part “based on a review of business and human resource

records that are within my area of responsibility as an Associate Relations Manager for DST.”

D. 13-1 ¶ 1. Thus, Cone and Roustio’s declarations may be considered, given their personal

knowledge and custodial responsibilities, particularly where the Court may look beyond the

pleadings and rely upon admissible evidence to decide whether the APA is an enforceable

agreement to arbitrate.

       Moreover, the affidavits offered by Defendants are undisputed. They show that on

December 16, 2016, Keane electronically submitted “I Agree” to the Signature Statement for the

APA and that he had full access to the APA by clicking on the PDF copy of the program

immediately above his Signature Statement. D. 13-1 ¶ 12; D. 13-1 at 24. DST, furthermore,

maintains a record of all employees who submit an opt-out letter to the APA and Keane never

submitted one. D. 13-1 ¶¶ 14-16. Given the record here that Keane submitted his APA and did



                                               6
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 7 of 11




not opt-out of the APA, and the fact that Keane has not disputed that he did receive and

electronically sign the APA, the Court concludes that Keane accepted the APA.

       Lastly, Defendants have established consideration for the APA. “Consideration can . . .

be provided by a mutuality of promises to arbitrate. Under Massachusetts law, the requirement

of consideration is satisfied if there is either a benefit to the promisor or a detriment to the

promisee.” DeLuca v. Bear Stearns & Co., 175 F. Supp. 2d 102, 112 (D. Mass. 2001) (citations

omitted). Defendants promised in the APA to submit any claims they had against Keane to

arbitration and promised to be bound to the results in the arbitration process. See D. 18-2 at 4

(stating that the “APA also applies to any claims by DST against an Associate”).           Thus,

Defendants’ promise to also bring its claims in arbitration is sufficient consideration.

       Accordingly, the Court finds that Defendants have established that the APA is a valid and

enforceable arbitration agreement.

       C.      Defendants Are Entitled to Invoke the APA

       Defendants have also established that they are entitled to invoke the APA. To establish

same, Defendants must show that they are parties to the agreement containing the arbitration

provision. See Perez-Tejada v. Mattress Firm, Inc., No. 17-12448-DJC, 2019 WL 830450, at *7

(D. Mass. 2019). The APA covers Defendant DST and “all affiliated entities . . .” D. 18-2 at 2.

The claims against DST, its subsidiary Defendant ALPS, and Defendant SS&T, where Keane

worked locally for DST, are thus subject to the APA.

       D.      Keane’s Wage and Breach of Contract Claims

       Defendants have also established that Keane’s wage and breach of contract claims fall

within the scope of the APA. The APA “covers all legal claims arising out of or relating to



                                                 7
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 8 of 11




employment” including claims relating to “overtime or other compensation disputes” and

“breach of contract.” D. 18-2 at 4. Keane’s claim that Defendants failed to pay him for his

commissions falls within a “compensation dispute” and his breach of contract claim relating to

same also falls within the claims governed by the APA. Accordingly, the Court finds that

Keane’s wage and breach of contract claims are governed by the APA.

       E.     Defendants Did Not Materially Breach APA

       Keane argues that the APA is unenforceable because Defendants materially breached the

APA when Defendants’ counsel sent Keane’s counsel a letter stating that because Keane refused

to submit his claims to arbitration, Defendants would counterclaim in arbitration for breach of

contract. D. 18 at 3, 6-7; see D. 18-3. As noted above, the APA provides that an employee “will

not be subject to adverse action of any kind” for certain conduct, including “opting out or

encouraging other associates to opt-out of this APA or opposing any provisions of this APA.”

D. 18-2 at 6. Keane argues that Defendants’ counsel’s letter breached this language in the APA,

as his complaint in this case amounts to an opposition to the APA. D. 18 at 6-7.

       “It is well established that a material breach by one party excuses the other party from

further performance under the contract.” Lantor Inc. v. Ellis, No. CIV.A. 98-01064, 1998 WL

726502, at *8 (Mass. Super. Oct. 2, 1998) (quoting Ward v. American Mut. Liab. Ins. Co., 15

Mass. App. Ct. 98, 100 (1983)). A breach is considered material when it goes to an “‘essential

and inducing part of the contract.’” J. J. Reidy & Co., Inc. v. AirWater Corp., 05-cv-40049-

FDS, 2007 WL 9805550, at *6 (D. Mass. Sept. 30, 2007) (quoting Bucholz v. Green Bros. Co.,

272 Mass. 49, 52 (1930)).




                                                8
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 9 of 11




       Here, however, there was no breach, material or otherwise, by Defendants. Defendants’

counsel sent a letter to Keane on July 27, 2020, months after Keane already brought his lawsuit

in the Superior Court, an action in contravention of the APA. See D. 18-3 and D. 1-1. It cannot

be that Defendants’ actions, through his counsel, which occurred after Keane already chose not

to arbitrate, could be the material breach that excuses Keane’s prior action. See In re St. Onge,

317 B.R. 39, 43 (D. N.H. 2004) (holding that the party that committed “the first material breach”

excused the non-breaching party from performance). It is also not fair to characterize the

complaint in this case as an objection or opposition to or opt-out of the APA. In the complaint,

Keane does not allege that he opted out or encouraged other associates to opt-out of the APA nor

that he opposes a particular provision of the APA. In fact, Keane’s complaint is entirely silent as

to the APA. D. 1-1 at 10-14. Thus, the APA’s promise that an employee will not be subject to

“adverse action” for “opting out or encouraging other associates to opt-out of this APA or

opposing any provisions of this APA” is inapplicable here and Defendants’ counsel’s letter

advising Keane’s counsel of the reactive actions that it would take in light of Keane’s breach of

the APA does not constitute a material breach of same.

       F.      Keane’s Age Discrimination Claims Before MCAD

       Defendants also request that this Court compel Keane to arbitrate his claims pending

before MCAD. Defendants acknowledge that this is a closer question for the Court. A “court

should not compel arbitration unless and until it determines that the parties entered into a validly

formed and legally enforceable agreement covering the underlying claims.” Escobar-Noble v.

Luxury Hotels Intern. Of Puerto Rico, Inc., 680 F.3d 118, 121-22 (1st Cir. 2012) (citations

omitted). In his claims before MCAD, Keane claims that Defendants discriminated against him



                                                 9
        Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 10 of 11




based on his age in violation of the ADEA. D. 18-1. The APA covers claims of “employment

discrimination . . . based on federal, state, or local statute, ordinance or government regulations .

. .” D. 18-2 at 4. Keane’s claims that Defendants discriminated against him, therefore, fall under

the scope of the APA if they were brought by Keane to this Court. The APA, however, also

provides that it “does not prevent or discourage an Associate from filing and pursuing an

administrative proceeding before the Equal Employment Opportunity Commission . . . or any

other federal, state or local administrative agency.” D. 18-2 at 5. Thus, while discrimination

claims are within the scope of the APA, the APA exempts Keane’s claims as they are now

pending before MCAD, an administrative agency. Even without the explicit language in the

APA, moreover, an arbitration agreement cannot preclude an administrative agency enforcement

action. Joule, Inc v. Simmons, 459 Mass. 88, 95 (2011) (holding that MCAD is not a party to the

employment agreement at issue, did not agree to arbitration and could not be bound by the

agreement’s arbitration provision). Thus, based on the language in the APA and case law,

MCAD is “empowered and entitled to pursue investigation of [Keane’s] discrimination

complaint.” Joule, 459 Mass at 96-97.

   While “there is no legal bar to having an arbitration and the MCAD proceeding continue

concurrently, on parallel tracks,” id. at 99, the APA at issue here explicitly states that it is

applicable to Keane’s claims that are before an administrative agency when Keane “chooses to

pursue a legal claim in addition to and/or following completion of such administrative

proceedings, or if there is some other legal proceeding related to the claim following completion

of the administrative proceedings. . .” D.18-2 at 5. At this juncture, Keane has not pursued a

legal claim for his age discrimination “in some other legal proceeding” and his administrative



                                                 10
         Case 1:20-cv-11427-DJC Document 27 Filed 12/11/20 Page 11 of 11




proceedings are still ongoing. Thus, under the terms of the APA, his claims before MCAD are

not currently governed by the APA.

     Accordingly, the Court denies the motion to the extent it seeks to compel arbitration on

Keane’s discrimination claims now before the MCAD.


V.      Conclusion

        For the foregoing reasons, the Court ALLOWS Defendants’ motion to compel arbitration

as to Keane’s wage and breach of contract claims in this case and stays this matter pending that

arbitration but DENIES the motion as to Keane’s age discrimination claims currently before the

MCAD, D. 13.

So Ordered.

                                                                  /s/ Denise J. Casper
                                                                  United States District Judge




                                              11
